DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim 1 is objected to because of the following informalities. Appropriate correction is required.

a. Claim 1 should be replaced as follows, “An optical full-field transmitter for an optical communications network, the transmitter comprising: a primary laser source configured to provide a narrow spectral linewidth for a primary laser signal; a first intensity modulator in communication with a first amplitude data source, the first intensity modulator configured to output a first amplitude- modulated optical signal from the primary laser signal; and a first phase modulator in communication with a first phase data source and the first amplitude-modulated optical signal, the first phase modulator configured to output a first two-stage full-field optical signal, wherein the primary laser source has a structure based on a III-V compound semiconductor”. Appropriate correction is required to make the claim clearer. 



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1, 
a. a primary laser source configured to provide… on lines 3, 4

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. the primary laser is a hybrid laser in the form of Si/InP ECL. See paragraph 44.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claims 1,2,3,4,5,6,7 and 9 are rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached).

Regarding claim 1, Morsy-Osman discloses an optical full-field transmitter for an optical communications network,(an optical transmitter with laser 110 with intensity modulator and phase modulator, see figure 2e) the transmitter comprising: a primary laser source configured to provide;(laser for transmitting the laser signal, see figure 2e) a first intensity modulator ;(first intensity modulator (IM), see figure 2e) in communication with a first amplitude data source, the first intensity modulator configured to output a first amplitude- modulated optical signal from the laser signal; (first intensity modulator (IM) in communication with amplitude data source RF1 to output an amplitude modulated signal, see figure 2e) and a first phase modulator (first phase modulator (PM), see figure 2e) in communication with a first phase data source and the first amplitude-modulated optical signal, (first phase modulator (PM), in communication with phase data source RF3 and the output intensity (amplitude) modulated signal, see figure 2e) the first phase modulator configured to output a first two-stage full-field optical signal, (the phase modulator (PM) for outputting the optical signal, see figure 2e).

However Morsy-Osman does not explicitly disclose a narrow spectral linewidth for a primary laser signal; wherein the primary laser source has a structure based on a III-V compound semiconductor.

In a related field of endeavor, Guan discloses a narrow spectral linewidth for a primary laser signal; wherein the primary laser source has a structure based on a III-V compound semiconductor ;( III-V silicon hybrid external cavity laser and providing narrow line width output signal, see Abstract).

Thus tit would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the III-V narrow line width of Guan with Morsy-Osman to provide integrated laser of silicon and III-V semiconductor material and the motivation is to provide fastest coherent optical transmission speed.

Regarding claim 2, Morsy-Osman does not explicitly disclose the transmitter of claim 1, wherein the III-V compound semiconductor comprises indium phosphide (InP).

In a related field of endeavor, Guan discloses the transmitter of claim 1, wherein the III-V compound semiconductor comprises indium phosphide (InP) ;( III-V silicon hybrid external cavity laser with InP integration onto to the silicon photonics, see Abstract and Section 3). (Motivation same as claim 1).

Regarding claim 3, Morsy-Osman does not explicitly disclose the transmitter of claim 2, wherein the primary laser source comprises an integrated silicon (Si)/InP hybrid laser.

In a related field of endeavor, Guan discloses the transmitter of claim 2, wherein the primary laser source comprises an integrated silicon (Si)/InP hybrid laser ( III-V silicon hybrid external cavity laser with InP integration onto to the silicon photonics, see Abstract and Section 3). (Motivation same as claim 1).


Regarding claim 4, Morsy-Osman does not explicitly disclose the transmitter of claim 3, wherein the integrated Si/InP hybrid laser comprises a heterogeneous integration on a silicon-on-insulator (Sol) waveguide circuit wafer.

In a related field of endeavor, Guan discloses the transmitter of claim 3, wherein the integrated Si/InP hybrid laser comprises a heterogeneous integration on a silicon-on-insulator (Sol) waveguide circuit wafer; ( III-V silicon hybrid external cavity laser with InP integration on silicon-on-insulator platform, see Abstract and Section 1). (Motivation same as claim 1). 




In a related field of endeavor, Guan discloses the transmitter of claim 4, wherein the integrated Si/InP hybrid laser further comprises a passive SoI waveguide portion and an active InP portion ;( III-V silicon hybrid external cavity laser with InP integration onto to the silicon photonics with waveguides and active components, see section III). (Motivation same as claim 1).

Regarding claim 6, Morsy-Osman does not explicitly disclose the transmitter of claim 3, wherein the first phase modulator comprises a silicon-based construction. 

In a related field of endeavor, Guan discloses the transmitter of claim 3, wherein the first phase modulator comprises a silicon-based construction ;( III-V silicon hybrid external cavity laser with silicon photonic based modulator assembly, see section 5.1). (Motivation same as claim 1).

Regarding claim 7, Morsy-Osman discloses the transmitter of claim 6, wherein includes the first intensity modulator; (first intensity modulator (IM) in communication with amplitude data source RF1 to output an amplitude modulated signal, see figure 2e).


However Morsy-Osman does not explicitly disclose the integrated Si/InP hybrid laser.

In a related field of endeavor, Guan discloses the integrated Si/InP hybrid laser ;( III-V silicon hybrid external cavity laser and providing narrow line width output signal, see Abstract).

Thus tit would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the III-V narrow line width of Guan with Morsy-Osman to provide integrated laser of silicon and III-V semiconductor material and the motivation is to provide fastest coherent optical transmission speed.

Regarding claim 9, Mary-Osman discloses the transmitter of claim 6, wherein the first intensity modulator is disposed in a first optical path between and the first phase modulator ;( Intensity modulator (IM) is disposed between the laser and the phase modulator (PM), see figure 2e).

However Mary-Osman does not explicitly disclose the integrated Si/InP hybrid laser.

In a related field of endeavor, Guan discloses the integrated Si/InP hybrid laser ;( III-V silicon hybrid external cavity laser and providing narrow line width output signal, see Abstract).


 

Regarding claim 10, Mary-Osman discloses the transmitter of claim 9, wherein the first intensity modulator comprises a silicon-based Mach-Zehnder modulator construction ;( Intensity modulator is Mach-Zehnder (MZ) amplitude modulator, see paragraph 51 and 11a). 

Claim 8 is rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached) and further in view of Vorontsov et al; (US 2019/0009358).

Regarding claim 8, Morsy-Osman discloses the transmitter of claim 7, wherein the first two-stage full-field optical signal, (the phase modulator (PM) for outputting the optical signal, see figure 2e)


However the combination of Morsy-Osman and Guan does not explicitly disclose is a single-polarization signal.

In a related field of endeavor Vorontsov is a single-polarization signal ;( single mode narrow linewidth laser 601 is coupled to a single mode polarization maintaining fiber 602, see paragraph 50).

Thus tit would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the single polarization signal of Vorontsov with Morsy-Osman and Guan to transmit the light in single mode polarization and the motivation is to minimize the polarization crosstalk.  

Claim 11 is rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached) and further in view of Yuki et al; (US 2009/0274469)

Regarding claim 11, Morsy-Osman discloses the transmitter of claim 9, further comprising: a polarization beam splitter rotator (PBSR) configured to receive the primary laser signal from the primary laser source and route the primary laser signal to the first optical path and to a second optical path different from the first optical path ;(polarization beam splitter for splitting the input laser signal from the laser source into first optical path and second signal optical path, see figure 2e) a second intensity modulator disposed along the second optical path opposite the with respect to the PBSR;(second intensity modulator (IM) in second optical path, see figure 2e) the second intensity modulator in communication with a second amplitude data source and configured to output a second amplitude-modulated optical signal from the primary laser signal ;(the second intensity modulator (IM) in communication with the second amplitude data source RF2, see figure 2e) and a polarization beam combiner configured to receive the first and second two-stage full-field optical signals and output a dual-polarization optical signal; (polarization beam combiner for combining the optical signals in the first optical signal path and the second optical path to output dual polarization signal; see figure 2e).

However Morsy-Osman does not explicitly disclose integrated Si/InP hybrid laser, a second phase modulator in communication with a second phase data source and the second amplitude-modulated optical signal, the second phase modulator configured to output a second two-stage full-field optical signal.

In a related field of endeavor, Guan discloses integrated Si/InP hybrid laser ;( III-V silicon hybrid external cavity laser and providing narrow line width output signal, see Abstract).

Thus tit would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the III-V narrow line width of Guan with Morsy-Osman to provide integrated laser of silicon and III-V semiconductor material and the motivation is to provide fastest coherent optical transmission speed.


However the combination of Morsy-Osman and Guan does not explicitly disclose a second phase modulator in communication with a second phase data source and the second amplitude-modulated optical signal, the second phase modulator configured to output a second two-stage full-field optical signal.

In a related field of endeavor, Yuki discloses a second phase modulator in communication with a second phase data source and the second amplitude-modulated optical signal, the second phase modulator configured to output a second two-stage full-field optical signal ;(second phase modulator 132A’ in communication with data source (DTA _2A) and further connected to the second amplitude modulator, see figure 9).


Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the second phase modulator of Yuki with Morsy-Osman and Guan to modulate the second polarization component in the second optical path and the motivation is to increase the transmission quality of polarization multiplexed light. 

Claim 12 is rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached) and further in view of Duan et al; (Narrow spectral linewidth in InAs/InP


Regarding claim 12, the combination of Morsy-Osman and Guan does not explicitly disclose the transmitter of claim 2, wherein the primary laser source comprises an InP photonics-based laser formed on an InP substrate.

In a related field of endeavor, Duan discloses the transmitter of claim 2, wherein the primary laser source comprises an InP photonics-based laser formed on an InP substrate ;(InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17,18).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InAs/InP quantum dot distributed feedback lasers of Duan with Morsy-Osman and Guan to provide laser with low inversion factor and a low linewidth enhancement factor and the motivation is to provide increased transmission capacity in coherent communication systems.

Claims 13,14,16,17 and 18 are rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached) and further in view of Duan et al; (Narrow spectral linewidth in InAs/InP
quantum dot distributed feedback lasers – 2018 attached) and further in view of Leight et al; (US 2002/0186445). 


In a related field of endeavor, Leight discloses the transmitter of claim 12, wherein the first phase modulator comprises an InP-based construction; (phase modulator 20 made with semiconductor materials such as InP, see paragraph 14 and figure 1).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InP based phase modulator of Leight with Morsy-Osman, Guan and Duan to minimize the size of the phase modulator and the motivation is to provide reduce size of the photonic components. 

Regarding claim 14, Morsy-Osman discloses the transmitter of claim 13, wherein the includes the first intensity modulator; (first intensity modulator (IM) in communication with amplitude data source RF1 to output an amplitude modulated signal, see figure 2e).

However the combination of Morsy-Osman, Guan and Leight does not explicitly disclose InP photonics-based laser.

 ;( InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17, 18).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InAs/InP quantum dot distributed feedback lasers of Duan with Morsy-Osman, Guan and Leight to provide laser with low inversion factor and a low linewidth enhancement factor and the motivation is to provide increased transmission capacity in coherent communication systems.


Regarding claim 16, Morsy-Osman discloses the transmitter of claim 13, wherein the first intensity modulator is disposed in a first optical path between and the first phase modulator ;( Intensity modulator (IM) is disposed between the laser and the phase modulator (PM), see figure 2e).

However the combination of Morsy-Osman, Guan and Leight does not explicitly disclose the InP photonics-based laser.

In a related field of endeavor Duan discloses the InP photonics-based laser ;( InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17, 18).



Regarding claim 17, Morsy-Osman discloses the transmitter of claim 16, wherein the first intensity modulator comprises ;(first intensity modulator (IM), see figure 2e), comprising at least one of a Mach-Zehnder modulator;(Mach-Zehnder modulator, see paragraph 51) and an electro-absorption modulator. (Only one of the claim limitation is required to be considered by the Examiner).


However the combination of Morsy-Osman, Guan and Leight does not explicitly disclose an InP-based construction.

In a related field of endeavor Duan discloses the InP photonics-based laser ;( InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17, 18).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InAs/InP quantum dot distributed feedback lasers of Duan with Morsy-Osman, Guan and Leight to provide laser with low inversion factor and a low 

Regarding claim 18, Morsy-Osman discloses the transmitter of claim 16, wherein laser, ;( laser for transmitting the laser signal, see figure 2e) the first intensity modulator ;( first intensity modulator (IM), see figure 2e) and the first phase modulator (first phase modulator (PM), see figure 2e).

However the combination of Morsy-Osman, Guan and Leight does not explicitly disclose the InP photonics-based laser, are monolithically integrated onto a single chip architecture.

In a related field of endeavor Duan discloses the InP photonics-based laser, ;(InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17,18) are monolithically integrated onto a single chip architecture ;(monolithically integrated laser sources, see page 2, line 15).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InAs/InP quantum dot distributed feedback lasers of Duan with Morsy-Osman, Guan and Leight to provide laser with low inversion factor and a low linewidth enhancement factor and the motivation is to provide increased transmission capacity in coherent communication systems.
 
15 is rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached) and further in view of Duan et al; (Narrow spectral linewidth in InAs/InP quantum dot distributed feedback lasers – 2018 attached) and further in view of Leight et al; (US 2002/0186445) and further in view of Vorontsov et al; (US 2019/0009358).

Regarding claim 15, Morsy-Osman discloses the transmitter of claim 14, wherein the first two-stage full-field optical signal ;( the phase modulator (PM) for outputting the optical signal, see figure 2e).


However the combination of Morsy-Osman, Guan, Duan and Leight does not explicitly disclose is a single-polarization signal.

In a related field of endeavor, Vorontsov discloses is a single-polarization signal; ;( single mode narrow linewidth laser 601 is coupled to a single mode polarization maintaining fiber 602, see paragraph 50).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the single polarization signal of Vorontsov with Morsy-Osman, Guan, Duan and Leight to transmit the light in single mode polarization and the motivation is to minimize the polarization crosstalk.  
s 19 and 20 are rejected under 35 USC 103 as being unpatentable over Morsy-Osman et al; (US 2021/0234616) in view of Guan et al (Widely-tunable, narrow-linewidth III-V/silicon hybrid external-cavity laser for coherent communication– 2018 attached), further in view of Duan et al; (Narrow spectral linewidth in InAs/InP quantum dot distributed feedback lasers – 2018 attached), further in view of Leight et al; (US 2002/0186445) and further in view of Yuki et al; (US 2009/0274469).

Regarding claim 19, Morsy-Osman discloses the transmitter of claim 16, further comprising: a polarization beam splitter rotator (PBSR) configured to receive the primary laser signal from the primary laser source and route the primary laser signal to the first optical path and to a second optical path different from the first optical path; ;(polarization beam splitter for splitting the input laser signal from the laser source into first optical path and second signal optical path, see figure 2e) a second intensity modulator disposed along the second optical path opposite laser with respect to the PBSR, ;(second intensity modulator (IM) in second optical path, see figure 2e)  the second intensity modulator in communication with a second amplitude data source and configured to output a second amplitude-modulated optical signal from the primary laser signal; ;(the second intensity modulator (IM) in communication with the second amplitude data source RF2, see figure 2e); and a polarization beam combiner configured to receive the first and second two-stage full-field optical signals and output a dual-polarization optical signal; (polarization beam combiner for combining the optical signals in the first optical signal path and the second optical path to output dual polarization signal; see figure 2e).

However the combination of Morsy-Osman and Guan does not explicitly disclose InP photonics-based laser , a second phase modulator in communication with a second phase data source and the second amplitude-modulated optical signal, the second phase modulator configured to output a second two-stage full-field optical signal.

In a related field of endeavor Duan discloses the InP photonics-based laser ;( InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17, 18).


Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InAs/InP quantum dot distributed feedback lasers of Duan with Morsy-Osman and Guan to provide laser with low inversion factor and a low linewidth enhancement factor and the motivation is to provide increased transmission capacity in coherent communication systems.

However the combination of Morsy-Osman, Guan, Duan and Leight does not explicitly disclose a second phase modulator in communication with a second phase data source and the second amplitude-modulated optical signal, the second phase modulator configured to output a second two-stage full-field optical signal.

;(second phase modulator 132A’ in communication with data source (DTA _2A) and further connected to the second amplitude modulator, see figure 9).


Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the second phase modulator of Yuki with Morsy-Osman, Guan , Duan and Leight to modulate the second polarization component in the second optical path and the motivation is to increase the transmission quality of polarization multiplexed light. 


Regarding claim 20, Morsy- Osman discloses the transmitter of claim 19, wherein, the laser ;( laser for transmitting the laser signal, see figure 2e) the PBSR, (polarization beam splitter, see figure 2e) the first and second intensity modulators;( first and second intensity modulators (IM), see figure 2e) the first phase modulator, (first phase modulator (PM), see figure 2e) and the polarization beam combiner; (polarization beam combiner, see figure 2e).



However the combination of Morsy-Osman and Guan does not explicitly disclose the InP photonics-based laser, are monolithically integrated onto a single chip architecture, and second phase modulators. 
 
In a related field of endeavor Duan discloses the InP photonics-based laser;(InAs/InP quantum dot distributed feedback lasers grown on n-type InP substrate, see column 3, lines 17,18)  are monolithically integrated onto a single chip architecture;(monolithically integrated laser sources, see page 2, line 15).

Thus it would be obvious for one of the ordinary skilled before the effective filling date of the invention to combine the InAs/InP quantum dot distributed feedback lasers of Duan with Morsy-Osman and Guan to provide laser with low inversion factor and a low linewidth enhancement factor and the motivation is to provide increased transmission capacity in coherent communication systems.

However the combination of Morsy-Osman, Guan, Duan and Leight does not explicitly disclose However the combination of Morsy-Osman, Guan, Duan and Leight does not explicitly disclose second phase modulators. 

In a related field of endeavor, Yuki discloses second phase modulator ;( second phase modulator 132A’ in communication with data source (DTA _2A) and further connected to the second amplitude modulator, see figure 9).
. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Zhang et al; (US 10944478) discloses an injection locked transmitter for optical communication network with a master seed laser and at least one slave laser having resonator frequency, see 15.

b. Slavik et al; (US 2015/0249504) discloses master and one or more slave lasers wherein the one or more slave lasers are phase locked with the master signal, see figures 1,2.

c. Zhu et al; (Narrow-linewidth, tunable external cavity dual band diode lasers through InP/GaAs-Si3N4 hybrid integration – 2019 attached) discloses silicon nitride photonic integrated circuits generating narrow linewidth by using InP and GaAs gain chips, See Abstract. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636